Mr. Justice Johnson
delivered the opinion of the court:
If it were necessary, the most ample reasons might he given in support of the opinion expressed iri the court below, as tending to the prompt and efficient administration of justice without prejudice to either party, and at the least possible expense. All that is necessaiy however to a rule of practice is, that it should he fixed arid known.— The concurrence of the court in the opinion expressed in the court below is therefore all that is necessaiy for the purposes of the present case.
The motions are refused.
Justices Huger, Gantt, Noti and Richardson, concurred.